Case 3:21-cv-00200-MMA-WVG Document9 Filed 05/12/21 PagelD.29 Page 1 of 2

1
2

oo NY HR A f&

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Brooks L. Tler, $.B.# 99020
brooks@ilerlaw.com

Virgil A. Iler, S.B. # 158460
virgil@ilerlaw.com

ILER & ILER, LLP

16466 Bernardo Center Drive, Suite 281
San Diego, CA 92128

Tel (858) 592-6212

Fax (858) 592-6213

Attorneys for Plaintiff, SHERRY RILEY
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

SHERRY RILEY CASE NO. 3:21-cv-00200-MMA-
WVG
Plaintiff
“ NOTICE OF SETTLEMENT

29 U.S. Code Section 1132(a)(1)(B)

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.

 

 

 

Plaintiff SHERRY RILEY, by and through her counsel of record, hereby
advise the court that this case has settled in its entirety.
The parties request forty-five (45) days in order to finalize the settlement

documents and file a joint motion for dismissal.
\\
\\

1
NOTICE OF SETTLEMENT

 
Case 3:21-cv-00200-MMA-WVG Document9 Filed 05/12/21 PagelD.30 Page 2 of 2

1

YN Hn WO S&S. WW Wb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: 05/12/21 ILER & ILER, LLP

By:

2

s/ Brooks L. Iler

Brooks L. Iler
Attorneys for Plaintiff,
SHERRY RILEY

NOTICE OF SETTLEMENT

 
